Exhibit 10.2

MOTIVE, INC.

AMENDMENT TO RESTRICTED STOCK AGREEMENT

WHEREAS, Motive, Inc. (the “Company”) and Alfred Mockett (the “Grantee”) entered
into a Restricted Stock Agreement dated February 20, 2006 (the “Agreement”); and

WHEREAS, Section 17 of the Agreement provides for its amendment by written
agreement of the Company and the Grantee; and

WHEREAS, the Company and the Grantee wish to amend the Agreement to clarify the
application of the Motive, Inc. Amended and Restated Equity Incentive Plan, as
amended (the “Plan”), to the Agreement;

NOW, THEREFORE, Section 1 of the Agreement is hereby amended by restating the
second sentence thereof in its entirety to read as follows:

“However, this Award shall nonetheless be subject to the terms, conditions and
provisions of the Plan, except to the extent that the provisions of this
Agreement are inconsistent therewith, in which case the provisions of this
Agreement shall govern.”

IN WITNESS WHEREOF, the Company and the Grantee have caused this Amendment to be
executed the 16 day of June, 2008.

 

MOTIVE, INC.

By:  

/s/ Jack Greenberg

  Jack Greenberg   General Counsel

GRANTEE

/s/ Alfred Mockett

Alfred Mockett